                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

JERMAIN MARVIN ALEXANDER,                   *
                                            *
              Petitioner,                   *
                                            *
       v.                                   *              Civil Action No. 18-cv-11100
                                            *
STEPHEN SPAULDING, Warden,                  *
                                            *
              Respondent.                   *

                                   ORDER OF DISMISSAL

                                         March 4, 2019

TALWANI, D.J.

       Pursuant to the court’s Memorandum and Order [#10] ALLOWING Respondent’s

Motion to Dismiss [#8], the petition under 28 U.S.C. § 2241 for a writ of habeas corpus is hereby

DISMISSED. This case is CLOSED.

       IT IS SO ORDERED.

                                                           /s/ Indira Talwani
                                                           United States District Judge
